Citation Nr: 0201987	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  96-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 1998, the case 
was before the Board for consideration of the issues 
currently on appeal as well as entitlement to service 
connection for a left forearm scar and entitlement to an 
increased rating for pseudofolliculitis barbae (PFB).  The 
Board granted an increased rating of 30 percent for PFB.  At 
a RO hearing in March 2001, the veteran withdrew the issue of 
entitlement to service connection for a left forearm scar.  
Accordingly, those issues are not now before the Board.  The 
Board remanded the remaining issues for further development.  

The veteran testified at a hearing before the undersigned in 
September 1997.  On a VA Form 9 received at the RO in June 
2000, he indicated that he desired another hearing before a 
Member of the Board in Washington, D.C.  In January 2001, he 
requested a hearing before a hearing officer at the RO.  A RO 
hearing was conducted in March 2001.  An April 2001 
supplemental statement of the case advised the veteran that 
he should notify the RO if he still desired a hearing before 
the Board in Washington, D.C.  In a statement received in 
June 2001, the veteran indicated he had no new evidence to 
present to VA.  He did not request a further hearing.  

In a statement received in August 2000, the veteran claimed 
service connection for a psychiatric disorder.  This issue 
has not been fully developed or addressed by the RO.  It is 
referred to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 


FINDINGS OF FACT

1.  A right knee disorder is not shown to be related to 
service.  

2.  A left knee disorder is not shown to be related to 
service.  

3.  A low back disorder is not shown to be related to 
service.

4.  The veteran's only service-connected disability is PFB, 
rated 30 percent disabling.

5.  The veteran has some college education, and has held 
various jobs since his discharge from service. 

6.  The PFB is not shown to be of such severity as to 
preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001). 

2.  A left knee disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001). 

3.  A low back disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001). 

4.  A total rating based on individual unemployability is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the statutory changes.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that VA's duties to provide 
notice to, and to assist, the veteran are met.

VA has a duty to notify a claimant and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Here, the 
discussions in the rating decision, the Statement of the 
Case, and Supplemental Statements of the Case and 
correspondence from VA informed the veteran and his 
representative what was needed to substantiate the claims and 
what evidence was obtained by VA, and complied with VA's 
notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases for denial of his claim.  In 
June 2001, he wrote that he had no new evidence to present.  
The RO obtained pertinent VA examinations which are 
sufficient to evaluate the claims.  

The RO did not deny the claims on the basis that they were 
not well-grounded.  The RO has complied with, or exceeded, 
all of the mandates of the VCAA and its implementing 
regulations.  There is no indication that any additional 
evidence that could substantiate the claims is outstanding.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claims.  It is not prejudicial to the 
veteran to adjudicate the claims on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran's service medical records reveal that he 
complained of left knee pain in May 1977.  Physical 
examination revealed an area on the head of the tibula which 
was swollen and painful to touch.  The assessment was Osgood 
Schlatter disease.  In September 1977, he reported that he 
struck his right patella.  The assessment was contusion.  In 
April 1978, he complained of low back pain after lifting 
weights.  The assessment was mechanical low back pain.  A 
separate clinical record dated in the same month included an 
impression of paravertebral muscle strain.  

On a Report of Medical History completed by the veteran in 
June 1979, it was indicated that he had or had had cramps in 
the legs, recurrent back pain and a trick or locked knee.  
The examiner noted that the veteran's knees would give way.  
At the time of the separation examination conducted in June 
1979, clinical evaluation of the spine and lower extremities 
was normal.  No pertinent abnormalities were noted.  

A private clinical record dated in March 1995 reveals that 
the veteran was in a motor vehicle accident that month and 
was experiencing pain in his right low back and right 
shoulder.  The diagnoses were right trapezium strain and 
lumbosacral strain.  A March 1995 lumbosacral spine X-ray did 
not reveal any abnormalities.  Private medical records dated 
in June and July 1995 reveal the veteran sought treatment for 
low back pain with severe stiffness upon waking.  The 
diagnoses were rule out lumbosacral radiculopathy and rule 
out herniated nucleus pulposus.  A July 1995 record includes 
diagnoses of rule out chronic muscle strain, rule out 
lumbosacral radiculopathy and rule out herniated nucleus 
pulposus.  

In August 1995, the veteran sought VA treatment for back 
pain.  The diagnostic impression was musculoskeletal pain.  A 
separate clinical record dated the same month reveals he 
again complained of chronic low back pain which he reported 
had been present since 1977.  The diagnostic impression was 
chronic low back pain.  In November 1995, the veteran 
reported that he had low back pain and that his knees would 
give way.  He indicated that the back and right knee pain had 
been present since 1977.  The diagnostic impressions were 
chronic low back pain and right knee pain.  

On Social Security disability evaluation in December 1995, 
the veteran reported that he was seeking Social Security 
benefits because a doctor informed him in June 1995 that he 
was unable to do anything.  He reported that he had low back 
pain which began in 1977 while he was serving in the army.  
After military service, he attended technical school for two 
years and then drove a fork lift until 1988 when he worked 
for a furniture company assembling furniture for two years.  
The furniture company closed, and he went to work for a steel 
company.  In September 1994 he was injured, and a tendon and 
nerve in his right forearm were severed.  It was noted he had 
been unemployed since 1995 and only worked four weeks total 
in 1994.  He reported that both knees would give way on him, 
right worse than left, since he was in the Army.  He 
indicated that he was informed he had bursitis.  He 
complained of daily low back pain.  

The veteran complained of bilateral knee pain in March 1996.  
Chronic bilateral knee pain was diagnosed.  VA X-rays of the 
knees in March 1996 were interpreted as revealing focal 
spurring associated with both patellas.  There was a 
suggestion of soft tissue edema versus tiny effusion in the 
suprapatellar bursa distribution bilaterally (left greater 
than right).  There was bipartite ununited bony ossicle in 
the anterior tibial spine distribution on the left.  It was 
noted that while this finding may represent a congenital 
variation, similar changes could be seen as the result of 
previous remote trauma and/or changes from Osgood-Schlatter's 
disease.  

An August 1996 discharge summary indicates that the veteran 
injured his right arm at work.  After he moved to a new 
employer, that company shut down.  He was thereafter unable 
to obtain employment due to the injury (for which he was 
seeking Workman's Compensation).  

On Physical Capacities Evaluation by a private physician in 
November 1996, it was noted that the veteran experienced 
chronic bilateral knee pain with swelling, chronic neuropathy 
of the right forearm with swelling, and chronic low back pain 
(lumbosacral radiculopathy).  It was also noted that the 
veteran suffered depression.  It was the evaluating 
physician's opinion that the veteran was totally restricted 
due to pain and/or prescribed medication, and unable to 
function at a productive level of work.  Little improvement 
was likely.  

In a January 1997 letter, a private physician reported that 
the veteran had passive personality disorder with severe 
depressive overtones and was "unable to engage in stress 
situations or engage in interpersonal limitations."  

A private disability evaluation in March 1997 revealed that 
the veteran's right arm was injured at work in September 
1994.  He reported that he injured his back in the military.  

In August 1997, the veteran sought VA treatment for his left 
knee, which was swollen and painful.  He reported that pain 
and swelling began three weeks prior, following a twisting 
injury.  The diagnosis was left medial knee pain, rule out 
medial collateral ligament strain.  A separate clinical 
record dated in the same month reveals that the veteran fell 
and tore his medial collateral ligament and possibly the 
medial meniscus.  An underlying long term problem of 
bilateral subluxing patella with patella alta was also noted.  
The impressions were acute left medial collateral ligament 
tear, probable left internal derangement of the knee, and 
bilateral subluxing patella.  

At a September 1997 Travel Board hearing, the veteran 
testified that he originally injured his back lifting weights 
in 1977.  In service he was treated with medication and a few 
weeks of physical therapy.  He stated he was put on a 
physical profile for the back injury.  He reported that he 
sought treatment from VA, including at the hospital in 
Fayetteville, a few times immediately following service; but 
that all the records of this were destroyed except for 
surgery records.  He thought the diagnosis in service was 
slipped or ruptured disc.  It was his opinion that his back 
condition and pain at the time of the hearing were the same 
as he had in service.  He reported that a 1994, 1995 or 1996 
VA record indicated that a VA doctor noted the back and knee 
conditions began in 1977.  With regard to his knees, he 
opined that the problems were caused by the overall trauma of 
service duties.  He was first treated for his knees in 
approximately 1977.  He reported that he sought VA treatment 
at Fayetteville for his knees in the 1980's, but that those 
records were destroyed.  He stated that he had to have knee 
surgery because his kneecaps were off-centered.  He asserted 
that his separation examination was not very complete.  He 
had not had any post-service injuries to his knees other than 
giving way.  He testified that he graduated from high school 
and finished a year and a half of technical school.  He 
maintained various employment from discharge until 1995.  He 
said he could no longer work due to his knees, back and 
depression.  He was unable to engage in sedentary employment 
due to a right arm injury and depression.  

In October 1997, a left lateral patellar release was 
performed at a VA facility.  The post-operative diagnosis was 
patella alta with lateral subluxation.  A separate operative 
report included a post-operative diagnosis of chronic lateral 
subluxation of the left patella.  It was noted that the 
veteran had long standing lateral knee pain thought to be due 
to chronic subluxation.  

In January 1998, a left tibial tubercle transfer was done.  
The post-operative diagnosis was chronic lateral subluxation, 
left patella, status post arthroscopic lateral release.  
A left knee X-ray in March 1998 was interpreted as revealing 
surgical changes in the proximal tibia and development of 
sclerosis of the patella since 1996 with an uncertain 
etiology.  

In June 1998, the veteran complained of pain and giving way 
of the right knee.  The diagnosis was recurrent lateral 
subluxation of the right patella.  A June 1998 X-ray of the 
left knee revealed post-surgical changes.  

On VA joint examination in April 1999, the veteran complained 
of bilateral knee pain.  He indicated that he began to have 
serious complaints regarding his knees sometime before 1995.  
The diagnoses were subluxation of the left patella, post-
operative patella lateral release and tibial tubercle 
transfer with residuals, and chronic right patella 
subluxation, post-operative lateral retinacular release with 
tibial tubercle transfer, with residual painful motion.  
Regarding whether the right knee was injured in service, the 
examiner noted that the service medical records were silent 
as to a right knee injury.  He opined that "[t]here would be 
no reason to expect the same with this degree of subluxation 
and damage to have appeared all the way into the 1990s 
without a significant history in the service.  The likelihood 
is remote to nonexistent that the right knee was 
significantly injured in service or even prior to service."  
Regarding the etiology of the left knee condition, the 
examiner noted that the veteran was treated in service for 
complaints of left knee pain in May "1997".  There was no 
follow-up noted, and no knee pathology was found on 
separation examination two years later, despite a notation of 
a history of knee treatment.  The examiner noted that the 
veteran had been active enough on the knee after service.  In 
view of this activity and the veteran's present diagnosis, 
the examiner opined that the current left knee condition did 
not arise during service.  He had a left knee which, for 
whatever reason, was damaged after service activity.  

On VA spine examination in April 1999, the veteran complained 
of back soreness if he moved or lifted anything heavy.  He 
did not do any heavy lifting.  He also complained of 
additional low back pain above the right buttock.  The 
diagnosis was mechanical low back pain.  It was noted that 
the veteran was seen for back pain in 1978 but no pathology 
was noted on the June 1979 separation examination.  The 
examiner opined that it would be unlikely that the veteran's 
current back condition was present during service.  An X-ray 
of the back was interpreted as within normal limits.  The 
examiner opined that the veteran was able to do a reasonable 
amount of physical work of a light nature without risking 
serious injury.  

A December 1999 VA clinical record indicates that both knees 
were doing better than they were prior to surgery.  The 
consulting care provider wrote (without explanation) that 
there was a definite service related component to the 
bilateral knee pain secondary to patello-femoral arthritis.  

In July 1999, the veteran reported that he was attacked and 
injured his left knee.  Left knee X-rays were interpreted as 
revealing degenerative changes but no fracture.  The 
impression was contusion.  

At an RO hearing in March 2001 the veteran testified that all 
records had been submitted.  He reported that he did not have 
knee problems prior to active duty.  The first time he had 
problems was in April 1977 when his knees would give way.  He 
reported that he was treated for his knees approximately 
eight to ten times while on active duty including with 
steroid shots.  The first time he sought post-service 
treatment for his knees was in 1982 or 1983.  He reported 
that two of his VA doctors thought that his knee disorders 
were related to active duty.  He opined that a ten or fifteen 
minute VA examination he underwent was incompetent and 
pointed out mistakes in the examination report.  He sought 
greater probative weight for the opinions of his treating VA 
physicians, as opposed to the VA examiner.  He reported that 
he injured his back lifting weights during active duty.  He 
indicated that he had examined his medical records and noted 
that over twenty different doctors who examined his back had 
related the disorder to service.  The last time he worked was 
in 1994.  That employment terminated because the plant he was 
working at closed, and he started seeking treatment for his 
"service connection."  

A lay statement received in March 2001 indicates that the 
author knew the veteran prior to active duty and knew that he 
did not have any problems with his knees.  After the 
veteran's return from service, the author noticed major 
problems with the veteran's knees and back.  A separate lay 
statement received at the same time indicates the author 
served on active duty with the veteran and had knowledge of 
the veteran's knee problems at that time.  

In a statement from a VA physician received in March 2001, it 
was reported that the veteran had surgery on both knees, due 
in large part to patellofemoral arthritis, acquired during 
military service.   

Criteria and Analysis

                                              Service 
Connection Claims

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection there must be evidence in 
support of each of the three elements of service connection, 
i.e., (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a veteran served continuously for 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107.

With regard to the bilateral knee claim, the Board notes 
there is some evidence of in-service injury and/or complaints 
regarding both knees, and also competent evidence of current 
bilateral knee disorders which have required surgical 
intervention.  There are also conflicting opinions, from 
competent sources, as to whether the current knee disorders 
are related to service.  A December 1999 clinical record and 
a March 2001 letter from a VA physician indicate that the 
veteran's bilateral knee problems are due to patellofemoral 
arthritis which is related to military service.  In 
opposition to this opinion is the conclusion by the examiner 
on April 1999 VA joints examination, who found no link 
between the current knee problems and active service.  
Although the veteran argued to the contrary at his March 2001 
hearing, the April 1999 VA joints examination report has 
greater probative weight because the physician providing that 
opinion explained the rationale for the opinion and based the 
opinion on a review of all the evidence in the claims file.  
The opinions by the VA physician in December 1999 and March 
2001 are not supported by any reference to the evidentiary 
basis or any explanation of the rationale.  That physician 
simply states (without explaining why) that there was a 
definite service related component.  

There is no competent evidence of patellofemoral arthritis in 
the service medical records or for many years after the 
veteran's discharge.  The Court has held that a fully 
informed decision, based on objective documentation and 
review of all relevant records is more probative than an 
examination based on related history or memory.  See Rollings 
v. Brown, 8 Vet. App. 8 (1995); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Board also notes that the Court has 
consistently declined to adopt a rule that accords greater 
weight to the opinions of treating physicians.  Chisem v. 
Brown, 8 Vet. App. 374 (1995).  In short, the Board finds 
that the more probative opinion is that based on the complete 
record with a detailed explanation of the rationale for the 
conclusions.  
At his March 2001 RO hearing, the veteran noted typographical 
errors in the report of the April 1999 VA joints examination 
and alleged that the examination was deficient.  The examiner 
wrote that the service medical records were silent as to a 
right knee injury, which was not correct.  The veteran sought 
treatment once in September 1977 after striking his right 
patella and the assessment at that time was contusion.  
However, the April 1999 opinion was based on the absence of 
any significant history of knee problems during active duty.  
In that regard, it is noteworthy that no follow-up knee 
treatment was reported after September 1977, and that the 
separation examination was negative for knee pathology.  The 
Board finds the examiner's opinion probative as it is based 
on facts essentially consistent with the evidence of record 
despite a report that there was no right knee injury in 
service.  

Regarding the low back, mechanical low back pain was noted in 
service and also at the time of the April 1999 VA spine 
examination.  However, there is no competent evidence linking 
the currently diagnosed mechanical low back pain to active 
duty.  The only competent evidence of record as to the 
etiology of the current back disorder consists of the report 
of the April 1999 VA spine examination.  That examiner 
determined that it was unlikely that the veteran's current 
back disorder was present during active duty.  This opinion 
was based on a physical examination of the veteran and also a 
review of the claims file.  The veteran has submitted no 
competent evidence supporting his position that his current 
low back pain is related to active duty service.  

The only other evidence of record relating current back and 
bilateral knee disorders to active duty in any way is in the 
veteran's own allegations and testimony and in lay 
statements.  Such evidence has no probative weight as 
laypersons are not competent to relate a medical disorder to 
a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran has alleged that he was advised by various 
doctors that his back and bilateral knee conditions were 
incurred on active duty.  A layperson's statement of what a 
physician told him or her, cannot constitute medical evidence 
of etiology or nexus.  Robinette v. Brown, 8 Vet. App. 77 
(1995).  Although the veteran alleges that over 20 doctors 
have related his back disorder to service, this was not 
corroborated when the medical records in the file were 
reviewed.  He has indicated that all relevant records have 
been obtained.  Consequently, it would be futile to seek 
outstanding records confirming the allegation.  

There is no competent evidence of record demonstrating that 
arthritis of either knee or of the back was manifested within 
a year after the veteran's discharge from active duty.  Thus 
chronic disorder presumptions afforded for arthritis are not 
applicable.  See  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The preponderance of the evidence is 
against these claims.  There is no reasonable doubt to 
resolve in the veteran's favor.  Accordingly, the claims must 
be denied.  

TDIU.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be  considered.  See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

The veteran's only service-connected disability is PFB with 
cystic acne and facial sebaceous cyst evaluated as 30 percent 
disabling.  The Board denied the veteran's claim of 
entitlement to a rating in excess of 30 percent in July 1998.  
There is no indication that the disability is improperly 
rated and the veteran has not alleged such situation.  
Therefore, he does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Here, the 
rating board did not refer the case for extraschedular 
consideration, and the Board finds no reason for such 
referral.  The veteran has a high school education with some 
college courses completed.  He worked in a variety of jobs 
from the time of his discharge until 1994, and there is no 
evidence that he lost any of those jobs due to PFB or that 
PFB has significantly interfered with employment.  The 
veteran has not indicated that he is unemployable due to his 
skin condition.  He argues that he is unemployed due to back, 
knee and mental problems.  As such disabilities are not 
service-connected, they are not for consideration in 
determining entitlement to this benefit sought.  The 
preponderance of the evidence is against this claim.  There 
is no reasonable doubt to be resolved in the appellant's 
favor.  Hence, the claim must be denied.  


ORDER

Service connection for a right knee disorder, a left knee 
disorder, and a low back disorder is denied.  

TDIU is denied.  


		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

